 Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.1 Filed 01/04/21 Page 1 of 26




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

GEORGE CLARK, individually, and
KEVIN HARRINGTON, individually;

             Plaintiffs,
                                                      No.
-v-                                                   Hon.

ANTHONY ABDALLAH, in his
individual capacity; KEVIN SMITH, in his
individual capacity; and CITY OF
INKSTER, a Municipal corporation;
jointly and severally,

             Defendants.


                      COMPLAINT AND JURY DEMAND

      NOW COME the Plaintiffs, GEORGE CLARK, individually, and KEVIN

HARRINGTON, individually, by and through their attorneys, MUELLER LAW

FIRM, by WOLFGANG MUELLER, and file their Complaint against the

Defendants, ANTHONY ABDALLAH, in his individual capacity, KEVIN

SMITH, in his individual capacity, and CITY OF INKSTER, a municipal

corporation, in this civil action, stating unto this Court as follows:

      1.     This is an action for damages brought pursuant to 42 U.S.C. §§1983

and 1998, the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United

States Constitution against Defendants, ANTHONY ABDALLAH
 Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.2 Filed 01/04/21 Page 2 of 26




(“ABDALLAH”), in his individual capacity; KEVIN SMITH (“SMITH”), in his

individual capacity; and CITY OF INKSTER (“INKSTER”), a municipal

corporation.

       2.      Jurisdiction is founded upon 28 U.S.C. §1331.

       3.      Venue is proper based on the situs of the incident, which occurred in

the CITY OF INKSTER. 28 U.S.C. §1391.

                            GENERAL ALLEGATIONS

       4.      At all pertinent times Plaintiff, George Clark, was a United States

citizen.

       5.      At all pertinent times Plaintiff, Kevin Harrington, was a United States

citizen.

       6.      At all pertinent times Defendant, ABDALLAH, was employed as a

Sergeant by the INKSTER Police Department (“IPD”), a department of Defendant,

INKSTER, and was acting within the scope of his employment and under color of

law.

       7.      At all pertinent times Defendant, SMITH, was employed as a Sergeant

by the INKSTER Police Department (“IPD”), a department of Defendant,

INKSTER, and was acting within the scope of his employment and under color of

law.

       8.      ABDALLAH and SMITH, as sworn police officers, had taken an

                                           2
 Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.3 Filed 01/04/21 Page 3 of 26




oath, the Law Enforcement Code of Ethics, that stated in pertinent part: “As a

sworn police officer, my fundamental duty is to serve the community; to safeguard

lives and property; to protect the innocent against deception, the weak against

oppression or intimidation and the peaceful against violence or disorder; and to

respect the constitutional rights of all to liberty, equality and justice.”

      9.       Defendant, INKSTER, at all relevant times, was a municipal

corporation organized under the laws of the State of Michigan.

                            GENERAL ALLEGATIONS

      10.      At approximately 11:00 a.m., on September 27, 2002, a boy passing

out church fliers discovered the body of Inkster resident Michael Martin at the

edge of a wooded area near Henry Ruff Rd., south of Michigan Ave., in Inkster.

      11.      The boy flagged down a woman, Bearia Stewart, who was getting into

her car. He informed Ms. Stewart of his discovery. Ms. Stewart then called 911.

      12.      Detectives from the Inkster Police department, including Officer-in-

Charge, ANTHONY ABDALLAH, responded to the scene and began to

investigate.

      13.      Inkster detective Paul Martin interviewed Ms. Stewart, who told him

she saw the victim with a man named “Man-Pie” between noon and 3:00 p.m., the

previous day.

      14.      Ms. Stewart, despite not being involved in any way in the crime, was

                                            3
 Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.4 Filed 01/04/21 Page 4 of 26




taken to the Inkster Police department where she was read her constitutional rights

and interrogated for over five hours by Defendants, ABDALLAH and SMITH.

She was not allowed to leave.

      15.    Ms. Stewart advised ABDALLAH and SMITH that she suffered from

mental illness and could not read or write.

      16.    During the course of the interrogation, ABDALLAH and SMITH

repeatedly threatened to have Stewart arrested for lying to them because she denied

knowing anything about the crime a minimum of 23 times. ABDALLAH further

threatened to call Social Services to take away her two young children because she

was going to be arrested.

      17.    ABDALLAH repeatedly told Ms. Stewart he could tell from her body

language that she was scared and suggested to her that Man-pie had already

threatened her.

      18.    ABDALLAH apparently learned the body language interpretation

from the debunked, infamous Reid Technique of Interviewing and Interrogation.

      19.    ABDALLAH would later admit he could not tell from his Reid

Technique training if Ms. Stewart’s body language suggested she was scared or

simply lying.

      20.    In the face of these intimidation and coercion tactics, Stewart, who

feared losing custody of her two children, made up a story about having witnessed

                                          4
 Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.5 Filed 01/04/21 Page 5 of 26




events at approximately 11:00 to 11:30 p.m., the prior evening.

      21.    Stewart’s story included Plaintiffs beating up Michael Martin, then

dragging him to the woods where they presumably shot him to death. Clark and

Harrington then purportedly came back to Stewart’s house and threatened to kill

her if she told anyone what she witnessed.

      22.    Neither ABDALLAH nor SMITH intervened while watching the

other threaten and coerce Stewart into fabricating a story implicating Plaintiffs in

Michael Martin’s murder.

      23.    The content of Stewart’s fabricated story, the direct result of

ABDALLAH and SMITH putting the proverbial gun to her head, became the sole

basis for probable cause for Plaintiffs’ arrests and continued detention, as there was

no other evidence linking them to the crime. Plaintiffs were bound over for trial

based on Stewart’s fabricated testimony at the Preliminary Exam and ABDALLAH’s

false statements under oath.

      24.    ABDALLAH and SMITH deliberately chose not to tell the prosecutor

that Stewart’s story was made up and a product of ABDALLAH and SMITH’S

threats and coercion.

      25.    ABDALLAH deliberately chose not to disclose in his Investigator’s

Report that there was a cassette and videotape made that included his threats to

have Ms. Stewart arrested and lose custody of her children.

                                          5
 Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.6 Filed 01/04/21 Page 6 of 26




      26.   Clark was seized at his house on September 28, 2002. He was taken

to the Inkster Police department where he was interrogated by ABDALLAH.

      27.   ABDALLAH told Clark he knew Clark did not commit the murder

but that Clark knew who was the perpetrator. When Clark told ABDALLAH that

he didn’t know anything and wasn’t going to do ABDALLAH’s job, ABDALLAH

told Plaintiff, “Then I’m going to say it was you and you killed him over drug

money.”

      28.   On September 30, Tyronda Moore went to the IPD and spoke to

ABDALLAH. She told the detective that they had arrested the wrong person

because she was with George Clark throughout the night of September 26-27.

      29.   ABDALLAH accused Moore of lying and had her arrested without

probable cause and put into jail for 2-3 days without ever charging her with a

crime. He told her she “needed to change her story.”

      30.   ABDALLAH submitted his Investigator’s Report/Warrant Request to

the Prosecutor’s Office on or after September 30, 2002. His investigator’s report

included, at a minimum, the following false statements or omissions of material

facts to manufacture probable cause:

      • That Ms. Stewart stated Man-Pie and K-Dog (nicknames for George
        Clark and Kevin Harrington, respectively), beat up and killed Michael
        Martin. ABDALLAH did not include that Ms. Stewart repeatedly said
        she knew nothing about the crime and that she made up the story only
        after being threatened with arrest and Social Services taking her children

                                         6
 Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.7 Filed 01/04/21 Page 7 of 26




             away from her.

       • That the last time Ms. Stewart saw Clark with the victim was between
         noon and 3:00 p.m., on September 26, the day before the murder.

       • ABDALLAH chose not to disclose that Ms. Stewart advised him that she
         suffered from “mental illness.”
       31.     But for Ms. Stewart’s fabricated statement, the result of ABDALLAH

and SMITH’s threats and coercion, there would have been no probable cause for

Plaintiffs’ arrests.

       32.     The warrant prosecutor did no independent investigation into the case

and, instead, relied on the false statements contained within the Investigator’s

Report.

       33.     On October 2, 2002, the warrant prosecutor recommended criminal

charges be filed against Plaintiffs for the murder of Michael Martin.

       34.     ABDALLAH swore to facts in support of the warrant, which was

signed by Judge Sylvia James on October 3, 2002.

       35.     Clark was arraigned on October 3, 2002.

       36.     Harrington was arrested on October 19, 2002, in Ann Arbor as he

stepped off a bus from Albuquerque, New Mexico, where he had been visiting a

friend since August.

       37.     ABDALLAH knowingly and deliberately made false statements and

omitted material facts which he and any reasonable officer would know that a

                                           7
 Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.8 Filed 01/04/21 Page 8 of 26




magistrate judge would want to know before approving arrest warrants for murder.

      38.    ABDALLAH knew that probable cause was lacking for the arrest, as

he and SMITH threatened and coerced Bearia Stewart into making up a fabricated

statement implicating Plaintiffs in the murder.

      39.    ABDALLAH knew that absent Ms. Stewart’s fabricated statement,

probable cause was lacking for Plaintiffs’ arrest because there was no evidence

linking them to Michael Martin’s murder.

      40.    ABDALLAH knew that there was no physical evidence or eyewitness

evidence linking Plaintiffs to the murder.

      41.    Within days of the murder and following word that George Clark had

been arrested, Kameka Jackson told her father, Gregory Hill, a Lieutenant for the

Inkster Police Department, that she had witnessed a “6 foot 1 black, dark skinned

male” man walking toward the woods with Michael Martin with a handgun in

Martin’s back. Shortly thereafter, she heard several gunshots and saw the same

man run past her without Michael Martin.

      42.    Jackson told Hill that she knew George Clark and that Clark was not

the man she saw with Martin immediately before the murder.

      43.    Hill told Jackson to keep quiet and not to say anything to anyone for

her own safety and that he would “take care of it.”

      44.    Hill was part of the Command Staff of the IPD and was aware of the

                                             8
 Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.9 Filed 01/04/21 Page 9 of 26




investigation into the Martin murder. He was also aware that George Clark had

been arrested.

      45.    Hill, in accordance with chain of command for criminal investigations

in a paramilitary organization like the IPD, told the OIC, ABDALLAH, what

Jackson told him.

      46.    Neither Hill nor ABDALLAH wrote a memo or report about the

exculpatory evidence and neither man told a prosecutor about the evidence at any

time before Clark and Harrington were convicted by a jury on February 11, 2003.

      47.    The evidence from Kameka Jackson was exculpatory evidence as to

both Plaintiffs and was impeachment evidence as to the fabricated story being told

by Bearia Stewart. It would have been apparent Brady/Giglio evidence to any

reasonably trained officer.

      48.    The Preliminary Exam for George Clark took place on October 23,

2002. Kevin Harrington’s Preliminary Exam took place on October 30, 2002.

Bearia Stewart testified at both hearings and was the sole witness to establish

probable cause in each hearing.

      49.    Ms. Stewart, afraid of the police and coerced by ABDALLAH’S and

SMITH’s threats and illegal tactics, testified at Plaintiffs’ Preliminary Examination

that Michael Martin was on his back porch at his unit, approximately five doors

down from Ms. Stewart in the Parkside complex, when Clark, whom she knew as

                                          9
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.10 Filed 01/04/21 Page 10 of 26




“Man-pie,” drove up in a vehicle with another man she knew as “K-Dog.”

      50.    Ms. Stewart testified that Clark and Martin were arguing about money

Martin owed Clark for drugs. The two men began fighting. Clark then went back

to the car and he and “K-Dog” returned to Martin’s apartment where they both

began beating on Mr. Martin. They dragged Mr. Martin into a nearby field and

Ms. Stewart retreated into her apartment. As she was entering her apartment, she

heard three or four gunshots coming from the field where Man-Pie and K-Dog had

allegedly dragged Martin.

      51.    Ms. Stewart further testified that Man-Pie and K-Dog returned to her

apartment and knocked on her door. K-Dog threatened that if Ms. Stewart told

anyone what she saw they would kill her. She also testified that K-Dog had a gun

with him when the two men knocked on her apartment door.

      52.    Based on Stewart’s fabricated testimony and ABDALLAH’s false

statements, Plaintiffs’ cases were bound over to Circuit Court for trial.

      53.    Plaintiffs’ murder trial began on January 29, 2003.

      54.    At trial, Ms. Stewart claimed not to remember anything. The trial

court deemed Ms. Stewart “unavailable” and allowed her Preliminary Exam

transcript to be read to the jury.

      55.    ABDALLAH knew that Stewart’s testimony was false because he and

SMITH manufactured it with their threats and coercive tactics.

                                          10
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.11 Filed 01/04/21 Page 11 of 26




      56.    ABDALLAH, sitting at counsel’s table with the prosecutor, made no

effort to correct the false testimony.

      57.    Bearia Stewart’s testimony was the centerpiece of the State’s case,

since she was the only witness to place Plaintiffs at the scene of the murder with

Michael Martin and there was no other evidence implicating either Plaintiff. The

prosecutor stressed Stewart’s testimony in his opening statement and closing

argument.

      58.    During the course of the case and before trial, Ms. Tammy Wiseman,

a friend of Bearia Stewart, was arrested for retail fraud in the City of Taylor. It

was approximately her 13th such arrest.

      59.    ABDALLAH was contacted by the Taylor Police Department and

promised to help Ms. Wiseman with her criminal case in Taylor.

      60.    ABDALLAH convinced Ms. Wiseman to write a report and later

testify at trial that Plaintiff’s lawyer and the lawyer for co-defendant, Kevin

Harrington, asked her to lie at trial and testify that she was with Bearia Stewart at

Ms. Wiseman’s house on the night of the murder and that Ms. Stewart could not,

and did not, witness anything having to do with the murder.

      61.    Ms. Wiseman also testified that she was asked by the Defendants’

lawyers to testify that Ms. Stewart told her Stewart was promised money, housing,

and protection by the Inkster Police detectives for her testimony.

                                          11
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.12 Filed 01/04/21 Page 12 of 26




      62.     Following her written statement, Ms. Wiseman was driven home by

an Inkster police officer instead of being driven back to the Taylor Police

Department.

      63.     Ms. Wiseman’s fabricated statement and testimony given to the

Wayne County Prosecutor’s Office, as well as her testimony at trial, was the result

of promises made by ABDALLAH to help secure Plaintiffs’ convictions.

      64.     ABDALLAH did not tell the prosecutor that he secured the false

testimony by promising Ms. Wiseman help with her criminal case in Taylor.

      65.     ABDALLAH knew that testimony accusing Plaintiffs and their

lawyers of attempting to suborn perjury would be devastating to the chances of an

acquittal.

      66.     On February 11, 2003, a Wayne County Circuit Court jury convicted

Plaintiffs of the first-degree murder of Michael Martin.

      67.     On February 25, 2003, George Clark was given a life sentence

without the possibility of parole.

      68.     On March 25, 2003, Kevin Harrington was given a life sentence

without the possibility of parole.

      69.     Based on Ms. Stewart’s testimony in Kevin Harrington’s fourth trial1,



1
   Kevin Harrington’s conviction in his first trial was vacated due to attorney
misconduct. Ms. Stewart recanted her previous testimony in Harrington’s
                                         12
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.13 Filed 01/04/21 Page 13 of 26




on January 20, 2006, a Wayne County Circuit Court jury convicted Harrington of

the first-degree murder of Michael Martin.

       70.    On February 15, 2006, Kevin Harrington was given a life sentence

without the possibility of parole. Id. He had already spent almost three-and-one-

half years wrongfully imprisoned by the time of his conviction and sentencing in

the fourth trial.

       71.    There was no physical evidence linking Plaintiffs to the murder.

       72.    There was no forensic evidence linking Plaintiffs to the murder.

       73.    There were no confessions.

       74.    There was only the testimony of the alleged eyewitness, Ms. Stewart,

whose testimony was fabricated because of the threats and coercion from

ABDALLAH and SMITH.

                        POST-TRIAL DEVELOPMENTS

       75.    Ms. Stewart has since recanted her testimony provided in People v.

George Clark, Case. No. 02-013661, and People v. Kevin Harrington, Case No.

02-013495.

       76.    Ms. Stewart has sworn, via affidavit on May 4, 2003, that she was

coerced and threatened by Inkster Detectives ABDALLAH and SMITH into



subsequent trials. His second and third trials resulted in hung juries and mistrials.
He was finally convicted in his fourth trial.
                                           13
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.14 Filed 01/04/21 Page 14 of 26




implicating Plaintiff and Harrington. “Before my taped interview, Officers

Abdallah and Smith had threatened me with keeping me in custody over the

weekend, sending me to jail and taking my children away from me …. I had been

so intimidated by the two police officers that I made up the story I provided to

them.” (Stewart affidavit, 05-04-03, ¶¶ 7-8).

       77.   Ms. Stewart has further stated under oath: “I had not been truthful

with the Third Circuit Court judge or the jury when [I made] false and misleading

statements and omissions upon the Circuit Court record which was used to convict

both Mr. Kevin Harrington and George Clark, because I had been so intimidated

by Officer Abdallah and Smith’s actions towards me that I made up the story I

provided to them. I tried to come clean but they told me if I changed my story, I’d

be trading places with Mr. Harrington and Mr. Clark.” (Stewart affidavit, 03-18-

13, ¶ 5).

       78.   Ms. Stewart further swore: “This act was committed out of fear

because I was told that if I did not help them put both Mr. Clark and Mr.

Harrington away, they would lock me up and tie me in with the murder of Michael

Martin as an accomplice right along side Mr. Clark and Mr. Harrington. They

also promised they would start the process to take away my children, place them in

foster care and make sure I lose all my parental rights . . . .” (Stewart affidavit,

03-18-13, ¶ 8).

                                          14
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.15 Filed 01/04/21 Page 15 of 26




      79.    Ms. Stewart was the only witness who linked Plaintiff to Mr. Martin’s

murder.

      80.    Following years of unsuccessful appeals, George Clark was able to

successfully petition for a writ of habeas corpus after discovering a witness,

Kaneka Jackson, who provided an affidavit stating that on the night of the murder,

she was taking out her mother’s trash at the Parkside apartments when she saw Mr.

Martin struggling with a 6’1” dark-skinned black male with a silver handgun. The

unknown black male was taking Mr. Martin into the woods near the apartments.

As Ms. Jackson returned to her mother’s apartment, she heard three gunshots

coming from the woods. She testified consistent with her affidavit at a bond

hearing in federal court on February 20, 2019.

      81.    Newly-discovered evidence from Clark and Harrington’s lawyers and

the Wayne County Prosecutor’s Office Conviction Integrity Unit (“CIU”)

investigation that was not presented at Plaintiffs’ trials included Ms. Jackson’s

evidence. This evidence was never provided to the Assistant Prosecuting attorney

or defense counsel, in violation of Brady v Maryland.

      82.    As a result of the newly-discovered evidence, the CIU submitted the

case to Wayne County Prosecutor, Kym Worthy. Prosecutor Worthy agreed to

vacate Clark’s conviction and dismiss criminal charges.

      83.    On April 9, 2020, George Clark was released from prison on bond

                                         15
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.16 Filed 01/04/21 Page 16 of 26




pending a decision by the Wayne County Prosecutor to dismiss the criminal

charges against him.

      84.     George Clark’s criminal case was dismissed on April 21, 2020.

      85.     As a result of the newly-discovered evidence uncovered by the

University of Michigan Innocence Clinic, the CIU submitted Kevin Harrington’s

case to Wayne County Prosecutor, Kym Worthy. Prosecutor Worthy agreed to

vacate the conviction and dismiss criminal charges.

      86.     On April 21, 2020, Kevin Harrington was released from prison.

      87.     From the date of George Clark’s arrest, on or about October 3, 2002,

to the dismissal of criminal charges on April 21, 2020, George Clark spent 6,411

days illegally detained or imprisoned, a total of 17 years, 6 months, and 19 days.

      88.     From the date of Kevin Harrington’s arrest, on or about October 20,

2002, to the dismissal of criminal charges on April 21, 2020, Kevin Harrington

spent 6,394 days illegally detained or imprisoned, a total of 17 years, 6 months,

and 2 days.

     INKSTER’S POLICIES, CUSTOMS AND LACK OF TRAINING

      89.     Prior to the date of Plaintiffs’ respective convictions, no IPD officers

or detectives had any training in the proper handling and reporting of exculpatory

and/or impeachment evidence, or the requirement of candor and honesty when

submitting reports to prosecutors or magistrates in support of warrants or when

                                          16
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.17 Filed 01/04/21 Page 17 of 26




testifying in support of a probable cause finding.

       90.    On and before September 26, 2002, INKSTER, by and through its

final policymakers, had a custom to authorize, condone, tolerate and approve

illegal and unconstitutional actions by INKSTER Police Department officers and

command staff.

       91.    The illegal and unconstitutional actions and practices included but

were not limited to:

              a.    Knowingly and deliberately fabricating evidence in
                    interrogations to manufacture probable cause to support
                    an arrest and conviction;

              b.    Knowingly ratifying and not disciplining detectives who
                    had previously been found to have fabricated evidence or
                    made false statements and/or material omissions to
                    support a search or arrest warrant; and

              c.    Failing to train officers in the proper methods of
                    obtaining evidence and being candid and honest in search
                    warrant affidavits and testimony before judges in
                    hearings to determine probable cause, and the handling of
                    exculpatory evidence, all of which were standard,
                    everyday functions for officers in the IPD; and,
              d.    Other acts that will become evident during discovery.
       92.    INKSTER’s customs and policies, set forth above, demonstrated

deliberate indifference to the constitutional rights of its citizens, including

Plaintiffs.

       93.    The policies, customs, and practices of Defendant, INKSTER; i.e.,


                                           17
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.18 Filed 01/04/21 Page 18 of 26




“Monell” violations, set forth herein, were the moving force behind the individual

Defendants’ constitutional violations.

      94.    INKSTER’s Monell violations were a direct and proximate cause of

Plaintiffs’ injuries and damages, as they caused the individual defendants to think

they could act with impunity, given the unwritten policy and custom of tolerance

for fabrication of evidence, lies, half-truths, deliberate or reckless omissions of

material facts supporting arrest warrant affidavits to manufacture probable cause

for an arrest, and deliberate concealment of material “Brady/Giglio” evidence from

the prosecutor.

      95.    The individual defendants’ misconduct, and the policies and customs

of INKSTER, as set forth below, were a direct and proximate cause of Plaintiffs’

injuries and damages, including:

             a.     Suffering a deprivation of liberty by being wrongfully
                    incarcerated and imprisoned for a period of over
                    seventeen and one-half years;

             b.     Severe emotional distress for the period from their arrest
                    to the present, including, but not limited to: the emotional
                    distress of being charged with murder, facing a sentence
                    of life in prison without the possibility of parole; and
                    being wrongfully convicted of crimes the Defendants
                    knew they did not commit;

             c.     Physical manifestations of emotional distress including,
                    but not limited to, sleeplessness, irritability, loss of
                    appetite, headaches, and other symptoms;


                                          18
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.19 Filed 01/04/21 Page 19 of 26




             d.         Fright, shock, indignity, humiliation, outrage, and
                        embarrassment of being wrongfully charged and
                        imprisoned for murder;

             e.         Loss of enjoyment of daily activities;

             f.         Not being able to attend the funerals of several family
                        members and loss of relationships;

             g.         Physical injuries suffered in prison;

             h.         Loss of employment and educational opportunity, past
                        income, and future earning capacity;

             i.         Restricted and/or complete loss of all forms of personal
                        freedom and physical liberty, including but not limited to
                        diet, sleep, personal contact, educational opportunity,
                        vocational opportunity, personal fulfillment, sexual
                        activity, family relations, recreational activities, and
                        personal expression;

             j.         Many of Plaintiffs’ injuries and damages are likely to be
                        permanent;

             k.         Other damages which may be revealed through
                        discovery.


                           COUNT I
              4 AND 14 AMENDMENT “FABRICATION
                   th            th

       OF EVIDENCE” BY DEFENDANTS ABDALLAH AND SMITH

      96.    Plaintiffs incorporate by reference each preceding paragraph as if

fully stated herein.

      97.    At all times, Plaintiffs had a constitutional right, secured by the 4th and

14th Amendments, not to be seized and deprived of liberty as a result of fabrication

                                              19
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.20 Filed 01/04/21 Page 20 of 26




of evidence by a government officer acting in an investigative capacity. See

Jackson v. City of Cleveland, 925 F.3d 793, 816 (6th Cir. 2019) (“[F]abricated

evidence that ‘is used as the basis for a criminal charge’ can form the basis for a

§ 1983 claim because, absent that evidence, there would have been no jury.”)

(citing Halsey v. Pfeiffer, 750 F.3d 273, 294 n. 19 (3d Cir. 2014)).

      98.    Plaintiffs’ constitutional right to be free from arrest and prosecution

based upon fabrication of evidence by a police officer acting in a governmental

capacity to manufacture probable cause for an arrest was clearly established before

September 27, 2002, the earliest possible date of police misconduct. Jackson, 925

F.3d at 825 (6th Cir. 2019) (fabrication of evidence claim clearly established in

1975).

      99.    ABDALLAH and SMITH deliberately and knowingly fabricated

evidence to manufacture probable cause for an arrest warrant and to later secure

Plaintiffs’ convictions. Their fabrication included threatening and coercing Bearia

Stewart into falsely implicating Plaintiffs to avoid losing custody of her children,

and illegally arresting, jailing, threatening Tyronda Moore so she would not appear

at trial as an alibi witness for George Clark and, by extension, Kevin Harrington,

and fabricating Tammy Wiseman’s testimony.




                                         20
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.21 Filed 01/04/21 Page 21 of 26




                          COUNT II
                       TH      th
              4 AND 14 AMENDMENT MALICIOUS
       PROSECUTION BY DEFENDANTS ABDALLAH AND SMITH

      100. Plaintiffs incorporate by reference each preceding paragraph as if

fully stated herein.

      101. At all times, Plaintiffs had a constitutional right, secured by the 4th

and 14th Amendments, not to be seized and deprived of liberty as a result of

fabrication of evidence and knowingly or recklessly-made false statements or

material omissions by a police officer in order to manufacture probable cause.

      102. Defendants, ABDALLAH and SMITH, influenced or participated in

the initiation of criminal prosecution and continued detention when they

deliberately and knowingly fabricated evidence in the interrogation of Bearia

Stewart, which was material to a finding of probable cause and Plaintiffs’ ultimate

convictions.

      103. But for Defendants’ fabrication of evidence and deliberate false

statements and material omissions in his police reports, probable cause would have

been lacking; such conduct constituting a claim of federal “malicious prosecution”

under the 4th Amendment. Mills v. Barnard, 869 F.3d 472, 480 (6th Cir. 2017)

(“The prototypical case of malicious prosecution involves an official who

fabricates evidence that leads to the wrongful arrest or indictment of an innocent

person.”). See also Franks v. Delaware, 438 U.S. 154; 98 S.Ct. 267; 457 L.Ed.2d

                                         21
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.22 Filed 01/04/21 Page 22 of 26




667 (1978).

      104. Plaintiffs’ cause of action for federal malicious prosecution became

complete when criminal charges were dismissed on April 21, 2020.

      105. Plaintiffs’ constitutional right to be free from illegal seizure and

continued detention without probable cause based upon fabrication of evidence and

false statements or material omissions by a government officer acting in an

investigative capacity in order to manufacture probable cause was clearly

established before September 27, 2002, the earliest possible date for police

msiconduct. See Jackson v. City of Cleveland, 925 F.3d 793 (6th Cir. 2019).

                           COUNT III
           “BRADY” VIOLATIONS BY DEFENDANT ABDALLAH

      106. Plaintiffs incorporate by reference each preceding paragraph as if

fully stated herein.

      107. At all times, Plaintiffs had constitutional right of due process,

guaranteed by the 5th and 14th Amendments, and the right to a fair trial under the 6th

Amendment, to be free from police officers not disclosing to the prosecutor

material exculpatory and/or impeachment (“Brady/Giglio”) evidence.

      108.      Defendant, ABDALLAH, knowingly violated his unwavering legal

duty (“Brady” duty) to disclose to the prosecutors all material evidence where its

exculpatory and impeachment value was apparent, by failing to tell the prosecutor


                                         22
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.23 Filed 01/04/21 Page 23 of 26




the following:

              a.   The fact that he and Smith had illegally jailed and
                   threatened Tyronda Moore to make sure she did not
                   testify as an alibi witness for George Clark;
              b.   The fact that Det. Hill had relayed information from his
                   stepdaughter, Kaneka Jackson, that she had seen the
                   shooter and George Clark was not involved in the murder;

              c.   The fact that he fabricated Tammy Wiseman’s testimony
                   by helping her with her criminal case in the City of Taylor
                   and not disclosing the fabrication;
              d.   Other exculpatory and impeachment evidence that will be
                   revealed during discovery.

      109. ABDALLAH’s deliberate and knowing failure to disclose the above-

referenced evidence to the prosecutor resulted in material exculpatory and

impeachment evidence not being turned over to Plaintiffs’ defense counsel, in

violation of the State’s Brady obligations.

      110. ABDALLAH’s Brady violations resulted in Plaintiffs not receiving a

fair trial, described as “a trial resulting in a verdict worthy of confidence.” Kyles v.

Whitley, 514 U.S. 419, 434, (1995). Had ABDALLAH disclosed the Brady

evidence, there would have been no arrest, much less a conviction. A re-trial that

included the Brady evidence would result in a directed verdict or acquittal.

      111. The Brady evidence cited above would have been apparent to any

reasonable officer acting in good faith.

      112. Plaintiffs’ right to be provided with material exculpatory and

                                           23
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.24 Filed 01/04/21 Page 24 of 26




impeachment evidence (“Brady” evidence), was clearly established before

September 27, 2002, the earliest possible date for ABDALLAH’s misconduct. See

Moldowan v. City of Warren, 578 F.3d. 351, 382 (6th Cir. 2009) (“In fact, at least

three circuits recognized prior to August 1990, the earliest possible date for

Detective Ingles’ involvement in the case, that this right was clearly established.”).

                           COUNT IV
       DEFENDANT, CITY OF INKSTER’S, “MONELL” LIABILITY
      113. Plaintiffs incorporate by reference each preceding paragraph as if

fully stated herein.

      114. Defendant, INKSTER, created policies, practices and customs, as set

forth above, which demonstrated “deliberate indifference” to the constitutional

rights of its citizens, and was the moving force behind the individual Defendants’

violations of Plaintiffs’ constitutional rights.

      115. As a direct and proximate result of the individual Defendants’ willful

violation of Plaintiffs’ constitutionally-protected rights, George Clark and Kevin

Harrington were seized without probable cause, charged with crimes they did not

commit, wrongfully convicted and deprived of their liberty, causing them to suffer

the injuries and damages set forth above.

      WHEREFORE, Plaintiff, GEORGE CLARK, prays for damages for his

wrongful detention and imprisonment, in violation of the Constitution, as set forth

above, jointly and severally as to all Defendants, including:
                                           24
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.25 Filed 01/04/21 Page 25 of 26




      a.    Past and future compensatory damages against all defendants in
            a minimum amount of Forty Million Dollars ($40,000,000.00);

      b.    Punitive damages as to Defendant, ABDALLAH, in a minimum
            amount of Twenty Million Dollars ($20,000,000.00);

      c.    Punitive damages as to Defendant, SMITH, in a minimum
            amount of Twenty Million Dollars ($20,000,000.00);

      d.    Reasonable attorney fees and costs pursuant to 42 U.S.C. §1988;

      e.    The costs and disbursements of this action pursuant to 42 U.S.C.
            §1920; and,

      f.    Such other and further relief as appears just and proper.

      WHEREFORE, Plaintiff, KEVIN HARRINGTON, prays for damages for

his wrongful detention and imprisonment, in violation of the Constitution, as set

forth above, jointly and severally as to all Defendants, including:

      a.    Past and future compensatory damages against all defendants in
            a minimum amount of Forty Million Dollars ($40,000,000.00);

      b.    Punitive damages as to Defendant, ABDALLAH, in a minimum
            amount of Twenty Million Dollars ($20,000,000.00);

      c.    Punitive damages as to Defendant, SMITH, in a minimum
            amount of Twenty Million Dollars ($20,000,000.00);

      d.    Reasonable attorney fees and costs pursuant to 42 U.S.C. §1988;

      e.    The costs and disbursements of this action pursuant to 42 U.S.C.
            §1920; and,

      f.    Such other and further relief as appears just and proper.




                                         25
Case 4:21-cv-10001-MFL-DRG ECF No. 1, PageID.26 Filed 01/04/21 Page 26 of 26




                                     Respectfully submitted,

                                     MUELLER LAW FIRM


                                     s/Wolfgang Mueller
                                     WOLFGANG MUELLER
                                     Attorney for Plaintiffs
                                     41850 W. Eleven Mile Rd., Ste. 101
                                     Novi, Michigan 48375
                                     (248) 489-9653
                                     wolf@wolfmuellerlaw.com
                                     (P43728)

Dated: January 4, 2021

                               JURY DEMAND

     Plaintiffs demand a jury trial in the above-captioned matter.



                                     Respectfully submitted,

                                     MUELLER LAW FIRM


                                     s/Wolfgang Mueller
                                     WOLFGANG MUELLER
                                     Attorney for Plaintiffs
                                     41850 W. Eleven Mile Rd., Ste. 101
                                     Novi, Michigan 48375
                                     (248) 489-9653
                                     wolf@wolfmuellerlaw.com
                                     (P43728)

Dated: January 4, 2021



                                       26
